Citation Nr: 1020722	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-38 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the degenerative disc disease with posterior disc 
extrusions centrally with compression thecal sac and right S1 
transecting nerve root at L5 (formerly lumbar paraspinal 
spasms) for the period prior to September 14, 2009.

2.  Entitlement to an initial evaluation in excess of 40 
percent for the degenerative disc disease with posterior disc 
extrusions centrally with compression thecal sac and right S1 
transecting nerve root at L5 (formerly lumbar paraspinal 
spasms) for the period beginning on September 14, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to 
October 2002.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the RO, which in pertinent part granted service 
connection for lumbar paraspinal spasm and assigned a 20 
percent rating.  

In April 2005, the Veteran appeared and presented testimony 
before the undersigned Veterans' Law Judge at a hearing held 
at the RO.  A transcript of that hearing has been associated 
with the claims folder.  

In July 2006, the Board denied the Veteran's claim for 
increased rating for the lumbar spine disability.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In November 2007, the 
Court granted a Joint Motion to vacate the July 2006 decision 
and to remand the matter for further development.  
Subsequently, the Board remanded the issue for further 
development of the record in October 2008.  The development 
has been completed, and the case has been returned to the 
Board for further review.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Prior to September 14, 2009, degenerative disc disease 
with posterior disc extrusions centrally with compression 
thecal sac and right S1 transecting nerve root at L5 
(formerly lumbar paraspinal spasms) was manifested by forward 
flexion limited to 90 degrees with pain with mild lumbar 
spasm activity in the paraspinal groups.  Forward flexion 
less than 30 degrees; favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past year is not demonstrated by the evidence of record.

3.  Beginning September 14, 2009, degenerative disc disease 
with posterior disc extrusions centrally with compression 
thecal sac and right S1 transecting nerve root at L5 
(formerly lumbar paraspinal spasms) is manifested by forward 
flexion limited to 20 degrees (10 degrees following 
repetitive motion).  Unfavorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes have a total 
duration of at least 6 weeks during the past year is not 
demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  Prior to September 14, 2009, the criteria for an initial 
rating in excess of 20 percent for degenerative disc disease 
with posterior disc extrusions centrally with compression 
thecal sac and right S1 transecting nerve root at L5 were not 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (before and after 
September 23, 2002), 5289, 5292, 5295 (before September 26, 
2003) and 5237, 5243 (after September 26, 2003).

2.  Beginning September 14, 2009, the criteria for a rating 
in excess of 40 percent for degenerative disc disease with 
posterior disc extrusions centrally with compression thecal 
sac and right S1 transecting nerve root at L5 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in November 2002 and October 2008 .  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the lumbar 
spine disability in a notice of disagreement, no further duty 
to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
October 2008.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
  
Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

During the pendency of Veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

   
Thoracolumbar Spine 38 C.F.R. § 4.71, Plate 5 (2009)

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003
528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
8
Spine, ankylosis of, dorsal:

Unfavorable
30

Favorable
20
38 C.F.R. § 4.71a, Diagnostic Code 5288, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)


5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

Factual Background

In the appealed May 2003 rating decision, the RO granted 
service connection for the low back disability and assigned a 
20 percent rating, effective November 1, 2002, the day 
following his separation from service.  In a March 2010 
rating decision, the evaluation was increased to 40 percent, 
effective September 14, 2009, the date of a VA examination 
showing an increase in the severity of the back disability.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased evaluation for the lumbar spine disability remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  
VA and private treatment records document the treatment the 
Veteran received for various disorders, including his low 
back disability.  In a January 2003 VA examination, the 
Veteran reported a history of lumbar back pain since 2000 not 
attributable to any known specific trauma.  He complained of 
exacerbating pain with bending, twisting, heavy lifting, 
prolonged standing and prolonged sitting.  He denied any 
associated lower extremity paresthesias, bowel or bladder 
dysfunction, decreased muscle strength or gait disturbance.

On objective examination, the Veteran's posture and gait were 
found to be within normal limits.  Evaluation of the lumbar 
spine revealed some mild radiating pain and mild lumbar spasm 
activity in the paraspinal groups.  However, there was no 
tenderness to palpation or straight leg raise positivity.  
There were no current signs of radiculopathy.  Range of 
motion of the lumbar spine was as follows: flexion to 90 
degrees; extension to 20 degrees; right and left lateral 
flexion to 30 degrees; and, right and left rotation to 35 
degrees, all with pain.  There was no further limitation of 
motion due to fatigue, weakness, lack of endurance or 
incoordination.  X-ray films of the lumbar spine were 
negative.  In this regard, there was good alignment 
throughout with disc spaces preserved and vertebral body 
height maintained.  Additionally, the SI joints were normal.  
The diagnosis was intermittent symptomatic lumbar paraspinal 
spasm activity without neurovascular association, compromise 
or radiculopathy symptoms.

August and September 2003 service department medical records 
reflect that the Veteran was seen twice requesting pain 
medication (valium and Percocet) for back pain.

A September 2003 MRI report revealed degenerative disc 
disease and a moderate to large posterior disc extrusions 
located centrally and on the right compression of the thecal 
sac and the right S1 transecting nerve root at L5-S1.  Also 
noted were very mild degenerative changes involving the facet 
joints at L3-S1.  Additionally, small anterior osteophytes at 
T11-T12 and a small Schmorl node at the anterior aspect of 
the T12 superior endplate were also noted.  However, lumbar 
vertebrae were normal in height.

In an October 2003 private treatment record, G.W.N., M.D., 
noted that the Veteran had some low back pain with pain 
radiating down his right leg intermittently.  He sat in a 
slouched position to take pressure off his right leg.  He had 
some tingling and numbness in the right leg and pain with 
Valsalva.  The physician noted the findings of the MRI report 
described above. 

Objectively, there was tenderness in the right lumbar 
paravertebral muscles with mild spasm palpable.  There was 
tenderness in the right SI joint and right sciatic notch.  
The Veteran had very positive straight leg raising on the 
right at about 60 degrees which was exacerbated by 
dorsiflexion of the foot.  He was unable to do single-leg 
standing but could heel walk without difficulty.  Reflex 
examination was symmetrical.  The physician stated that the 
Veteran's lumbar spine disability was best classified as 
intervertebral disc syndrome.  In this regard, he explained 
that the Veteran had persistent sciatic pain with positive 
straight leg raising, some muscular spasm and slight decrease 
in strength in the right gastroc.  The physician opined that 
the Veteran qualified for a 60 percent rating and reported 
that the Veteran had significant restrictions in his activity 
level.  The Veteran took Naprosyn and most likely would need 
epidural steroid injections to manage the back pain.  If the 
conservative treatment failed, surgery was a possibility.  
The Veteran was instructed to return for treatment as needed.

In a March 2005 private treatment record, the Veteran was 
seen for complaints of recurrent low back pain with acute 
exacerbation.

In September 2009, the Veteran underwent a VA examination to 
evaluate the severity of his lumbar spine disability.  He 
reported that he took medication and muscle relaxers to 
manage the pain and suffered from fatigue as a side effect of 
the medication.  He reported periods of numbness radiating 
down the back of his right leg into his little toe and 
intermittent erectile dysfunction related to his back 
disability.  He complained of pain, fatigue and stiffness in 
his back.  The back pain was constant but the severity of the 
pain varied daily, usually moderate in nature.  He described 
the pain as an achy and tingling pain and the radiating pain 
down the back of the right leg was described as a burning 
pain.  During periods of severe pain, bed rest helped to 
alleviate the pain.  He reportedly had incapacitating 
episodes of spine disease and had missed six to nine days or 
work due to his back disability.

Objectively, his posture was normal; however, he had a slight 
limp to the right.  He had lumbar flattening; otherwise, 
there were no abnormal spinal curvatures, and the 
thoracolumbar spine was not ankylosed.  There were no 
objective abnormalities of the thoracic sacrospinalis.  
Neurological examination was unremarkable, with the exception 
of some sensory loss down the course of the right sciatic 
nerve.  He had flexion to 20 degrees; extension to 5 degrees; 
left lateral flexion to 10 degrees; right lateral flexion to 
15 degrees; and, rotation to 15 degrees bilaterally with 
objective evidence of pain throughout.  Following repetitive 
motion, he had flexion to 10 degrees and left lateral flexion 
and rotation to 5 degrees respectively; otherwise, he had 
complete loss of range of motion in extension, right lateral 
flexion and right lateral rotation.

X-rays showed possible slight right convex scoliosis and mild 
degenerative changes.  There was possible small sclerotic 
bone island of the left transverse process of L5; however, a 
small left ureteral calculus could not be excluded.

The diagnosis was degenerative disc disease with 
intervertebral disc syndrome.  The Veteran had lost six to 
nine days of work in the past year due to his back 
disability.  Further he required a special chair at work 
which was provided by his employer.  The back disability had 
a mild to severe effect on his usual daily activities.

Analysis

Period prior to September 14, 2009

The Board has reviewed the evidence of record.  For the 
period prior to September 14, 2009, an initial rating in 
excess of 20 percent is not warranted.  Prior to September 
26, 2003, to warrant a rating in excess of 20 percent, 
favorable ankylosis of the lumbar spine (diagnostic code 
5289), severe limitation of motion of the lumbar spine 
(diagnostic code 5292) or severe lumbosacral strain 
(diagnostic code 5295) must have been demonstrated.  Such 
impairment was not documented by the evidence of record.  In 
this regard, in the January 2003 VA examination, the Veteran 
had decreased extension, 0-20 degrees (normal: 0-30 degrees).  
Otherwise, he had full range of motion of the lumbar spine.  
Further, he did not have additional loss of motion due to 
fatigue, weakness, lack of endurance or incoordination.  
While there was evidence of mild spasm and mild pain 
associated with the disability at issue, there was no 
functional loss due to pain.  In this case, while the Veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the Veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

Beginning September 26, 2003, to warrant a rating in excess 
of 20 percent, forward flexion less than 30 degrees; 
favorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past year must be 
demonstrated by the evidence of record.  Again, such 
impairment is simply not documented by the evidence of 
record.  While the October 2003 private treatment record 
indicated that the symptoms had worsened and the physician 
stated that the Veteran qualified for a 60 percent rating, he 
provided inadequate objective findings (other than noting 
forward flexion to 70 degrees) to qualify his statement, and 
there is nothing therein to justify the assignment of a 
higher rating as the physician offered no rationale supported 
by the objective evidence for his assertions.  

For the reasons noted above, a rating in excess of 20 percent 
is not warranted at any time for the period prior to 
September 14, 2009 for the Veteran's low back disability.

Period beginning on September 14, 2009

For the period beginning on September 14, 2009, a rating in 
excess of 40 percent is not warranted.  In this regard, in 
the September 2009 VA examination report, the Veteran had 
forward flexion to 20 degrees (following repetitive use, 
forward flexion to 10 degrees).  Additionally, there was no 
ankylosis or reported episodes of incapacitation requiring 
physician prescribed bed rest lasting at least 6 weeks during 
the past year.  As such, the Board finds that the Veteran is 
not entitled to a rating in excess of 40 percent for the 
period beginning on September 14, 2009.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's low back 
disability has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).




ORDER

An initial evaluation in excess of 20 percent for the 
degenerative disc disease with posterior disc extrusions 
centrally with compression thecal sac and right S1 
transecting nerve root at L5 (formerly lumbar paraspinal 
spasms) for the period prior to September 14, 2009 is denied.

An evaluation in excess of 40 percent for the degenerative 
disc disease with posterior disc extrusions centrally with 
compression thecal sac and right S1 transecting nerve root at 
L5 (formerly lumbar paraspinal spasms) for the period 
beginning on September 14, 2009 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


